COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              CRYSTAL HAREFORD
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1796-14-3                                          PER CURIAM
                                                                                    APRIL 7, 2015
              HARRISONBURG-ROCKINGHAM
               SOCIAL SERVICES DISTRICT


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                               Bruce D. Albertson, Judge

                                (Shelly R. James, on brief), for appellant.

                                (Rachel Errett Figura, Assistant County Attorney; W. Andrew
                                Harding, Guardian ad litem for the minor child; Convy & Harding,
                                PLC, on brief), for appellee.


                      Crystal Hareford, mother, appeals a decision of the trial court terminating her parental rights

              to her minor child, K.H, pursuant to Code §§ 16.1-283(C)(2) and 16.1-283(E)(i). On appeal, mother

              contends the trial court erred in finding the Harrisonburg-Rockingham Social Services District

              (HRSSD) presented clear and convincing evidence that terminating her parental rights was

              appropriate and in K.H.’s best interests “when he was not in an adoptive placement and his contact

              with his mother was not a danger to him.” Upon reviewing the record and briefs of the parties, we

              conclude this appeal is without merit. Accordingly, we summarily affirm the decision of the trial

              court. See Rule 5A:27.

                      “[A] termination pursuant to Code § 16.1-283(E)(i) must be based upon clear and

              convincing evidence that the action is in the best interests of the child. See Code § 16.1-283(E). In

              addition, the trial court must find the parent’s rights to a sibling of the child previously had been

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
terminated. See Code § 16.1-283(E)(i).” Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46

Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (footnote omitted).

       In determining what is in the best interests of a child, this Court has stated:

               a court must evaluate and consider many factors, including the age
               and physical and mental condition of the child or children; the age
               and physical and mental condition of the parents; the relationship
               existing between each parent and each child; the needs of the child
               or children; the role which each parent has played, and will play in
               the future, in the upbringing and care of the child or children; and
               such other factors as are necessary in determining the best interests
               of the child or children.

Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986).

       K.H. was removed by HRSSD from the hospital shortly after his birth in January 2014. The

termination hearing for K.H. was held on September 12, 2014, and the evidence was uncontested

that mother’s parental rights to A.H., a sibling of K.H., were terminated on April 3, 2014.

       In addition, clear and convincing evidence proved that termination was in the best interests

of K.H. HRSSD had been involved with mother’s family since 2009. Mother made little progress

in following through with services provided by HRSSD. In addition, mother was diagnosed with

numerous mental and emotional disorders and she was identified as intellectually disabled. In 2013,

a psychological evaluation indicated mother was at extremely high risk for child abuse. A

psychologist opined that mother may be able to co-parent if another responsible adult was the

primary caretaker of her children. HRSSD had provided mother with housing and support in a

structured setting, but mother was twice removed from that environment due to rules violations.

Thereafter, mother had difficulty maintaining housing and she moved frequently. Mother had

limited employment. In addition, mother failed to progress past supervised visitation with K.H.

Evidence was presented that K.H. is doing well in a foster home.

       The trial court found clear and convincing evidence that HRSSD proved its case under Code

§§ 16.1-283(C) and 16.1-283(E). The trial court found mother relied on others to take care of her
                                                 -2-
problems and she lacked basic parenting skills. Her psychological testing indicated she has a low

likelihood for change. She scored very low on a test for parent problem solving, and she appeared

to be at a loss about how to interact with K.H. The trial court found this was a “chronic situation of

inability” by mother. The court noted there were also issues with unsanitary living conditions in

mother’s home.

        Furthermore, “[i]t is clearly not in the best interests of a child to spend a lengthy period of

time waiting to find out when, or even if, a parent will be capable of resuming his or [or her]

responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d

492, 495 (1990). Thus, clear and convincing evidence proved that termination of mother’s parental

rights was in the best interests of K.H.

        In light of our conclusion that the termination under Code § 16.1-283(E)(i) should not be

disturbed on appeal, we need not consider mother’s alternative argument that the evidence was

insufficient to support termination under Code § 16.1-283(C)(2). See Fields, 46 Va. App. at 8, 614

S.E.2d at 659. We summarily affirm the decision of the trial court.

                                                                                         Affirmed.




                                                  -3-